Citation Nr: 1110819	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-36 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder.

2.  Entitlement to an increased evaluation for residuals of a fractured left great toe with traumatic arthritis, currently assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on August 16, 2010, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to an increased evaluation for residuals of a fractured left great toe with traumatic arthritis addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An unappealed June 1984 rating decision most recently considered and denied service connection for a left knee disorder.

3.  The evidence received since the June 1984 rating decision, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.

4.  The Veteran's left knee disorder did not clearly and unmistakably exist prior to service.

5.  The Veteran has been shown to have a left knee disorder that is related to his military service.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision, which most recently denied service connection for a left knee disorder, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the June 1984 rating decision is new and material, and the claim for service connection for a left knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving reasonable doubt in favor of the Veteran, a left knee disorder was incurred during active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has reopened and granted the Veteran's claim for service connection for a left knee disorder.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action. Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection. See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

Initially, the Board observes that the Veteran's claim for service connection for a left knee disorder was previously considered and denied by the RO in a rating decision dated in December 1980.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran later submitted another claim in December 1983, but a rating decision was issued that same month confirming the previous denial.  Similarly, a June 1984 rating decision also confirmed the denial of service connection for a left knee disorder.  Although he was informed of those decisions and of his appellate rights, the Veteran did not appeal.  Therefore, the December 1983 and June 1984 rating decisions became final.  

In August 2007, the Veteran essentially requested that his claim for service connection for a left knee disorder be reopened.  However, the April 2008 rating decision currently on appeal denied reopening the claim because new and material evidence was not submitted.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the December 1980 rating decision denied the Veteran's claim for service connection for a left knee disorder.  In that decision, the RO found that a left knee disorder preexisted the Veteran's military service.  It was also noted that there was no evidence of aggravation during service.  Therefore, the RO determined that service connection was not warranted.

The December 1983 and June 1984 rating decisions confirmed the previous denial finding that a left knee disorder existed prior to service.   It was noted that post-service medical records had been received showing treatment for the Veteran's left knee, but the RO indicated that there was no factual basis to grant service connection.

The evidence associated with the claims file subsequent to the June 1984 rating decision includes private medical records, VA medical records, an April 2008 VA examination report, copies of the Veteran's service treatment records, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the June 1984 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a left knee disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the April 2008 VA examiner diagnosed the Veteran with osteoarthritis of the left knee and opined that the disorder was likely due to his injury in service.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that the VA medical opinion provides a connection or possible connection between a current disorder and the Veteran's military service.  As such, the April 2008 VA examination report relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left knee disorder.  

The Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of this claim in this decision.  As previously discussed, the Board has granted the claim in the decision below, and thus, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a left knee disorder.  In this case, the presumption of soundness applies because the Veteran's October 1969 enlistment examination found his lower extremities to be normal.  The Veteran did report having a medical history of a trick or locked knee at the time of his enlistment examination.  In particular, he indicated that he had had osteomyelitis of the left knee one year earlier.  However, the Board notes that a history provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Moreover, the presumption of soundness has not been rebutted by clear and unmistakable evidence.  There is some evidence indicating that the Veteran may have had a preexisting disorder, including his own reported medical history of left knee problems at the time of his enlistment examination.  Nevertheless, the Board finds that there is insufficient evidence establishing that a left knee disorder clearly and unmistakably existed prior to service.  In this regard, a private medical record dated in October 1969 indicates that the Veteran had been seen in October 1962 for osteomyelitis of the left knee, but x-rays of his left knee were negative.  It was noted that there was no current treatment and that the prognosis was good.  A private physician also indicated in a January 1970 letter that the Veteran had a reported history of left knee difficulty in 1962, yet stated that x-rays had been negative and noted that the Veteran did not have any trouble with his knee since that time.  In addition, a February 1978 Medical Board report indicated that the Veteran's chondromalacia patella of the left knee did not exist prior to service.  

Based on the foregoing, it cannot be said that there is clear and unmistakable evidence showing that the Veteran had a preexisting left knee disorder.  Accordingly, the presumption of soundness is not rebutted.  Therefore, the Board's analysis must turn to the issue of whether a current disorder was incurred during the Veteran's active service. See Wagner v. Principi, 370 F.3d 1089, 1094- 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

The Veteran's service treatment records show that he was seen in July 1970 with complaints of knee pain and was assessed as having mild chondromalacia.  He also had complaints pertaining to his knees in September 1970 and March 1973.  The Veteran was later seen in September 1975 complaining of pain below the left patella, and he was diagnosed with chondromalacia.  In October 1975, the Veteran had a provisional diagnosis of osteochondritis dessicans and was noted as having left knee pain and instability.  He was seen again in March 1977 with sharp pains in the left knee.  Following a physical examination, he was assessed as having bilateral chondromalacia.  He was further documented as having left knee chondromalacia in April 1977 with subluxation.  

A February 1978 Medical Board report indicated that the Veteran had had intermittent symptoms pertaining to his left knee since recruit training, which included retropatellar pain following significant running.  It was noted that he had not been running during physical fitness training since April 1997 and that he had numerous evaluations of his left knee that all concluded with a diagnosis of chondromalacia patellae.  Following a physical examination, the Medical Board concluded that the Veteran had mildly symptomatic chondromalacia patellae that did not exist prior to service.  The clinical and x-rays findings suggested that the disability may be partially permanently disabling, and therefore, the Medical Board recommended that the Veteran be referred to the Central Physical Evaluation Board.  

The Physical Evaluation Board found the Veteran fit for duty in April 1978, July 1978, July 1978, and August 1978.  The Veteran was later provided a separation examination in August 1978 during which a clinical evaluation found his lower extremities to be normal.  However, it was noted that he had a history of chondromalacia patella.  

The Veteran's post-service medical records show that the Veteran was seen for complaints pertaining to his left knee pain within two years of his separation from service.  In fact, x-rays obtained in conjunction with an August 1980 VA examination revealed probable old osteochondritis dissecans of the left knee.  The Veteran also underwent knee surgery for the disorder in September 1982 and October 1983.

In addition, the April 2008 VA examiner reviewed the claims file and performed a physical examination, and as previously noted, he diagnosed the Veteran with osteoarthritis of the left knee.  The examiner opined that the disorder was likely due to the Veteran's injury in service.  The Board finds it significant that there is no medical evidence showing otherwise.

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current left knee disorder was incurred in service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current left knee disorder is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the Board concludes that service connection for a left knee disorder is warranted.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened, and service connection for a left knee disorder is granted.



REMAND

Reasons for Remand:  To afford the Veteran a VA examination and to obtain records from the Social Security Administration (SSA).

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded a VA examination in April 2008 in connection with his claim for an increased evaluation for residuals of a fractured left great toe with traumatic arthritis.  However, the Veteran testified at his August 2010 hearing that his disability had worsened since that time.  The Board does acknowledge that it has been nearly three years since the Veteran's last examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the April 2008 VA examiner did not address all of the pertinent rating criteria.  For example, he did not state whether the Veteran's residuals of a fractured left great toe with traumatic arthritis is moderate, moderately severe, or severe.  Nor did he address whether the Veteran has loss of use of his left toe.  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of his service-connected residuals of a fractured left great toe with traumatic arthritis.

In addition, the Board observes that the Veteran's representative indicated at the August 2010 hearing that he is in receipt of monthly benefits from the Social Security Administration (SSA).  The claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Federal Circuit has noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records.  Instead, VA must obtain only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, they are only required as long as a reasonable possibility exists that the records are relevant to the veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, the Veteran's representative indicated that the decision to grant SSA benefits was based on a back disorder.  However, as this case is already being remanded for further development, the RO should take this opportunity to obtain and associate the Veteran's SSA records with the claims file.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a fractured left great toe with traumatic arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected left great toe disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis.  He or she should state whether the disability is moderate, moderately severe, or severe and indicate whether there is loss of use of the left great toe (with or without metatarsal involvement) or foot.  The examiner should also indicate whether there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


